Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This action is in response to the application filed on 09/11/2019, in which claims 1-20 are presented for the examination.

Allowable Subject Matter
Claims 1-2, 8-9, 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7, 10-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 2, controller ID 0031 should have value 12 as per paragraph [0040] of the specification. Fig. 2 actually has value 8. There .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0040] of the specification refers to “There is one value found in the table 200 from FIG. 2 that exceeds eleven: twelve. Thus, the controller that is tagged with the controller ID 031 (see table 200 from FIG. 2) is an outlier 304”, Fig 2 does not have any value that is twelve.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation of claims 1, 8, 15 recite, “identifying a second controller in the NVMe subsystem for which a second value for the controller busy time field is lower than the first value” is not clear as to whether the a second value of the controller busy time field refers to the first controller or the second controller. Appropriate correction is required.
		For the examining purposes, examiner interprets the referenced limitations as “identifying a second controller in the NVMe subsystem for which a second value of the controller busy time field of the second controller is lower than the first value of the controller busy time field of the first controller.
	The claim limitation of claims 2, 9, 16 recite, “determining, based on the updated value, that a busy time for the first controller has not yet decreased by a threshold amount”. It is suggested that the claim limitation should be changed to “determining, based on the updated value, that the busy time for the first controller has not yet decreased by a threshold amount”. Appropriate correction is required.
	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Reference Benisty (US 10,387,081) teaches a system for processing and arbitrating submission and completion queues are disclosed. NVM Express (NVMe) implements a paired submission queue and completion queue mechanism, with host software on the host device placing commands into the submission queue.
Reference Kabra teaches a method disclosed herein includes storing a data heat map in local cache of a non-volatile memory express (NVME) controller associated with an NVME device, configuring an asynchronous event notification command in a submission queue associated with the NVME device, generating a request for data migration notification to host based on the data heat map, and communicating the data migration notification to a host using the asynchronous event notification command. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114